DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112 Remarks
Claim limitations “a controller configured to estimate, a storage configured to store,” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use non-structural term(s) “controller, storage” coupled with functional language “configured to” without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.
Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1 and 3 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “Gray code calculator 112 includes an internal memory configured to store a gray code image,” - ¶0023.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

The examiner has not found a processor, computer, CPU, FPGA (Field-Programmable Gate Array), or other proper hardware representation for the use of the term “controller”. The examiner asks for either 112(f) to not be invoked or for proper hardware support from the specification of the instant application in order to avoid a 112(b) rejection in the future.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchikami (“Fuchi”) (U.S. PG Publication No. 2016/0054118) in view of Inaba et al. (“Inaba”) (U.S. PG Publication No. 2016/0247287).

In regards to claim 1, Fuchi teaches a position detection system configured to detect a position of an object by using a plurality of frames, each of the plurality of frames being divided into a plurality of subframes, the position detection system comprising: 
	a projector configured to project a plurality of gray code patterns having different gray code values in an order of ascending and then descending or descending and then ascending of the different gray code values, each of the plurality of gray code patterns corresponding to a corresponding one of the plurality of subframes (See ¶0024-0025 in view of FIG. 10 wherein a plurality of gray code patterns may be projected in, for example, an ascending order of subframes; also see FIG. 3); 
	an imaging device configured to generate a captured image by, for each of the plurality of subframes, imaging the object on which the plurality of gray code patterns are projected (See ¶0024-0025 in view of FIG. 10 wherein an imaging device captures the image data which has bounced off the object in order to determine its distance); and 
	a controller configured to estimate the position of the object based on the captured image (See ¶0024-0025 in view of FIG. 10 wherein an imaging device captures the image data which has bounced off the object in order to determine its distance).
	Fuchi, however, fails to explicitly teach each of the different gray code values being a power of two.
	In a similar endeavor Inaba teaches each of the different gray code values being a power of two (See ¶0105 wherein “For example, in the case of a normal bright and dark pattern as in Gray code, each time a new coded pattern is projected for one image capturing, the number of regions that are able to be uniquely discriminated increases to double,” - ¶0105; the examiner notes that this double in pattern is not visualized by Inaba, however a visualization of an example wherein the pattern is quadrupled may be seen in FIG. 19 from (5) to (7)).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Inaba into Fuchi because it gives a projection of grey coded patterns which are to be imaged in a variety of manners, such as for example where double may be used or even quadruple as seen in ¶0105.

In regards to claim 2, Fuchi teaches the position detection system according to claim 1, wherein the projector projects the plurality of gray code patterns arranged in the order by the controller (See FIG. 4), and wherein the controller arranges the plurality of gray code patterns in accordance with a predetermined arrangement (See ¶0086 in view of FIG. 6B as an example projection order [arrangement]; also see FIG. 2A, 3 and 10), an arrangement being a reverse of the predetermined arrangement, or an arrangement obtained by relocating an arbitrary number of the gray code patterns from a head of the predetermined arrangement to an end of the predetermined arrangement (See FIG. 2A, 3, 6B and 10).

In regards to claim 3, Fuchi teaches the position detection system according to claim 1, further comprising: a storage configured to store beforehand a plurality of different arrangements each having the plurality of gray code patterns (See ¶0059-0060 wherein the system may comprise circuitry which uses at least memory in order to carry out its functions, this is taken in view of FIG. 4 and 10 wherein one of ordinary skill in the art understands that a memory may be used for the storage of pattern projections in such a system), wherein the projector projects the gray code patterns in accordance with one arrangement selected from the plurality of different arrangements by the controller (See ¶0039-0040 and 0071-0072 wherein gray code patterns may be selectively changed by the system upon certain circumstances).

In regards to claim 4, Fuchi teaches the position detection system according to claim 3, wherein the controller estimates the position of the object by detecting a target in a predetermined depth range of the object (See ¶0065 wherein the distance information to the object may be determined).

In regards to claim 5, Fuchi fails to teach the position detection system according to claim 4, wherein the subframes are N subframes, including: one subframe to which a highest-order gray code pattern among the plurality of gray code patterns having a largest gray code value of the different gray code values is allocated; and M subframe groups each including Nsfg subframes, wherein N, Nsfg, and M are independently a natural number equal to or larger than 2, wherein (N−1) gray code patterns other than the highest-order gray code pattern include: M higher order gray code patterns among the plurality of gray code patterns in descending gray-code-value order; and (Nsfg−1)×M lower-order gray code patterns among the plurality of gray code patterns in ascending gray-code-value order, and wherein each of the M subframe groups is a combination of a corresponding one gray code pattern extracted in descending order from the higher-order gray code patterns and corresponding (Nsfg−1) gray code pattern extracted in ascending order from the lower-order gray code patterns.
	In a similar endeavor Inaba teaches one subframe to which a highest-order gray code pattern among the plurality of gray code patterns having a largest gray code value of the different gray code values is allocated (See FIG. 19 wherein a luminance value would be considered to have the largest gray code value); and 
	M subframe groups each including Nsfg subframes (See (5)-(7) as seen in FIG. 19), wherein N, Nsfg, and M are independently a natural number equal to or larger than 2, wherein (N−1) gray code patterns other than the highest-order gray code pattern include: 
	M higher order gray code patterns among the plurality of gray code patterns in descending gray-code-value order (See FIG. 19); and 
	(Nsfg−1)×M lower-order gray code patterns among the plurality of gray code patterns in ascending gray-code-value order, and wherein each of the M subframe groups is a combination of a corresponding one gray code pattern extracted in descending order from the higher-order gray code patterns and corresponding (Nsfg−1) gray code pattern extracted in ascending order from the lower-order gray code patterns (See (5)-(7) as seen in FIG. 19).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Inaba into Fuchi because it allows for the projection of gray coded patterns from amongst a plurality of possible patterns as described in ¶0105 which may be used by such a system.

In regards to claim 6, Fuchi fails to teach the position detection system according to claim 5, wherein the highest-order gray code pattern is allocated to a first subframe of the plurality of subframes; the M subframe groups are arranged in descending order from a subframe group including a highest of the higher-order gray code patterns, and; the higher-order gray code patterns are respectively allocated to a last subframe in the M subframe groups.
	In a similar endeavor Inaba teaches wherein the highest-order gray code pattern is allocated to a first subframe of the plurality of subframes (See (5)-(7) as seen in FIG. 19); 
	the M subframe groups are arranged in descending order from a subframe group including a highest of the higher-order gray code patterns (See (5)-(7) as seen in FIG. 19), and; 
	the higher-order gray code patterns are respectively allocated to a last subframe in the M subframe groups (See (5)-(7) as seen in FIG. 19).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Inaba into Fuchi because it allows for the projection of gray coded patterns from amongst a plurality of possible patterns as described in ¶0105 which may be used by such a system.

In regards to claim 7, Fuchi fails to teach the position detection system according to claim 5, wherein the highest-order gray code pattern is allocated to a last subframe of the plurality of subframes; the M subframe groups are arranged in ascending order from a subframe group including a lowest of the higher-order gray code patterns; and, the higher-order gray code patterns are respectively allocated to a first subframe in the M subframe groups.
	In a similar endeavor Inaba teaches wherein the highest-order gray code pattern is allocated to a last subframe of the plurality of subframes (See (5)-(7) as seen in FIG. 19 wherein it is obvious to one of ordinary skill in the art that the ordering may be changed from lowest to highest or vice versa); 
	the M subframe groups are arranged in ascending order from a subframe group including a lowest of the higher-order gray code patterns (See (5)-(7) as seen in FIG. 19 as described above); and, 
	the higher-order gray code patterns are respectively allocated to a first subframe in the M subframe groups (See (5)-(7) as seen in FIG. 19 as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Inaba into Fuchi because it allows for the projection of gray coded patterns from amongst a plurality of possible patterns as described in ¶0105 which may be used by such a system.

In regards to claim 8, Fuchi fails to teach the position detection system according to claim 6, wherein the plurality of subframes further include a surplus subframe group including (N−Nsfg×M−1) sub frames, wherein the (N−1) gray code patterns other than the highest-order gray code pattern further includes (N−Nsfg×M−1) middle-order gray code patterns allocated to the surplus subframe group, and wherein the middle-order gray code patterns are inserted and arranged between the highest-order gray code pattern and a lowest of the higher-order gray code patterns.
	In a similar endeavor Inaba teaches wherein the plurality of subframes further include a surplus subframe group including (N−Nsfg×M−1) sub frames, wherein the (N−1) gray code patterns other than the highest-order gray code pattern further includes (N−Nsfg×M−1) middle-order gray code patterns allocated to the surplus subframe group, and wherein the middle-order gray code patterns are inserted and arranged between the highest-order gray code pattern and a lowest of the higher-order gray code patterns (See (5)-(7) as seen in FIG. 19 wherein there are luminance values in between the lowest and the highest and are placed in between).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Inaba into Fuchi because it allows for the projection of gray coded patterns from amongst a plurality of possible patterns as described in ¶0105 which may be used by such a system.

In regards to claim 9, Fuchi fails to teach the position detection system according to claim 7, wherein the plurality of subframes further include a surplus subframe group including (N−Nsfg×M−1) sub frames, wherein the (N−1) gray code patterns other than the highest-order gray code pattern further includes (N−Nsfg×M−1) middle-order gray code patterns allocated to the surplus subframe group, and wherein the middle-order gray code patterns are inserted and arranged between the highest-order gray code pattern and a lowest of the higher-order gray code patterns.
	In a similar endeavor Inaba teaches wherein the plurality of subframes further include a surplus subframe group including (N−Nsfg×M−1) sub frames, wherein the (N−1) gray code patterns other than the highest-order gray code pattern further includes (N−Nsfg×M−1) middle-order gray code patterns allocated to the surplus subframe group, and wherein the middle-order gray code patterns are inserted and arranged between the highest-order gray code pattern and a lowest of the higher-order gray code patterns (See (5)-(7) as seen in FIG. 19 wherein there are luminance values in between the lowest and the highest and are placed in between).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Inaba into Fuchi because it allows for the projection of gray coded patterns from amongst a plurality of possible patterns as described in ¶0105 which may be used by such a system.

In regards to claim 17, the claim is rejected under the same basis as claim 1 by Fuchi in view of Inaba.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchikami (“Fuchi”) (U.S. PG Publication No. 2016/0054118) in view of Inaba et al. (“Inaba”) (U.S. PG Publication No. 2016/0247287) and Kimmel et al. (“Kimmel”) (U.S. PG Publication No. 2011/0050859).

In regards to claim 10, Fuchi fails to teach the position detection system according to claim 8, wherein the middle-order gray code patterns include (Nsfg+Nm) gray code patterns, wherein Nm is a natural number, wherein, when the middle-order gray code patterns are divided into, in descending order from a highest of the middle-order gray code patterns, (A) a first middle-order subgroup including an (Nsfg−Nm) gray code pattern(s), (B) a second middle-order subgroup that is subsequent to the first middle-order subgroup and includes one gray code pattern, (C) a third middle-order subgroup that is subsequent to the second middle-order subgroup and includes an Nm gray code pattern(s), and (D) a fourth middle-order subgroup including remaining an (Nm−1) gray code pattern(s), the middle-order gray code patterns are arranged (1) in an order of the fourth, the second, the first, and the third middle-order subgroups, or (2) in an order of the third, the first, the second, and the fourth middle-order subgroups.
	In a similar endeavor Kimmel teaches wherein the middle-order gray code patterns include (Nsfg+Nm) gray code patterns, wherein Nm is a natural number, wherein, when the middle-order gray code patterns are divided into, in descending order from a highest of the middle-order gray code patterns, (A) a first middle-order subgroup including an (Nsfg−Nm) gray code pattern(s), (B) a second middle-order subgroup that is subsequent to the first middle-order subgroup and includes one gray code pattern, (C) a third middle-order subgroup that is subsequent to the second middle-order subgroup and includes an Nm gray code pattern(s), and (D) a fourth middle-order subgroup including remaining an (Nm−1) gray code pattern(s), the middle-order gray code patterns are arranged (1) in an order of the fourth, the second, the first, and the third middle-order subgroups, or (2) in an order of the third, the first, the second, and the fourth middle-order subgroups (See ¶0061-0062 in view of FIG. 6 wherein a projected pattern may comprise a plurality of different light patterns, including at least a first, second, third and fourth middle-order subgroups, and in fact there may be 1, 2, 4, 8, 15, 32, 64, 128 and 257 as examples to allow for depth consideration of objects to reconstruct for 3D imaging data).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kimmel into Fuchi because a depiction of projected color patterns as described in ¶0061-0062 to illuminate an object so as to reconstruct 3D color image data.

In regards to claim 11, Fuchi fails to teach the position detection system according to claim 9, wherein the middle-order gray code patterns include (Nsfg+Nm) gray code patterns, wherein Nm is a natural number, wherein, when the middle-order gray code patterns are divided into, in descending order from a highest of the middle-order gray code patterns, (A) a first middle-order subgroup including an (Nsfg−Nm) gray code pattern(s), (B) a second middle-order subgroup that is subsequent to the first middle-order subgroup and includes one gray code pattern, (C) a third middle-order subgroup that is subsequent to the second middle-order subgroup and includes an Nm gray code pattern(s), and (D) a fourth middle-order subgroup including remaining an (Nm−1) gray code pattern(s), the middle-order gray code patterns are arranged (1) in an order of the fourth, the second, the first, and the third middle-order subgroups, or (2) in an order of the third, the first, the second, and the fourth middle-order subgroups.
	In a similar endeavor Kimmel teaches wherein the middle-order gray code patterns include (Nsfg+Nm) gray code patterns, wherein Nm is a natural number, wherein, when the middle-order gray code patterns are divided into, in descending order from a highest of the middle-order gray code patterns, (A) a first middle-order subgroup including an (Nsfg−Nm) gray code pattern(s), (B) a second middle-order subgroup that is subsequent to the first middle-order subgroup and includes one gray code pattern, (C) a third middle-order subgroup that is subsequent to the second middle-order subgroup and includes an Nm gray code pattern(s), and (D) a fourth middle-order subgroup including remaining an (Nm−1) gray code pattern(s), the middle-order gray code patterns are arranged (1) in an order of the fourth, the second, the first, and the third middle-order subgroups, or (2) in an order of the third, the first, the second, and the fourth middle-order subgroups (See ¶0061-0062 in view of FIG. 6 wherein a projected pattern may comprise a plurality of different light patterns, including at least a first, second, third and fourth middle-order subgroups, and in fact there may be 1, 2, 4, 8, 15, 32, 64, 128 and 257 as examples to allow for depth consideration of objects to reconstruct for 3D imaging data).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kimmel into Fuchi because a depiction of projected color patterns as described in ¶0061-0062 to illuminate an object so as to reconstruct 3D color image data.

Allowable Subject Matter
Claims 12-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Prior art failed to properly disclose the use of using a mimum value of sums where each of the sums are of gray code values corresponding to the patterns projected of Nsfg consecutive subframes in each of the plurality of frames and wherein the minimum value of sums is a threshold of the depth when an arrangement from among the plurality of arrangements is selected to change the order as per currently claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hasegawa et al. (U.S. PG Publication No. 2013/0057707) as it teaches as seen in ¶0075 and FIG. 7A, 7B and 7C wherein the grey code images in sequence are projected to the power of two, i.e. first a binary image of black and white [two unique areas], then the following in black, white, black and finally white [four unique areas] and finally black, white, black, white, black, white, black and then white [eight unique areas].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483